DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-28, 30-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an apparatus comprising:	one or more computer readable storage media;
	one or more processing systems in communication with the one or more computer readable storage media; and
	program instructions stored on the one or more computer readable storage media, wherein the program instructions, when executed by the one or more processing systems, direct the one or more processing systems to:
	detect an interaction in the form of a customized wager with a non-fungible token (NFT) within a gaming environment;
	responsive to the interaction with the NFT being detected, access an NFT tracking blockchain ledger;	verify one or more attributes of the NFT using the NFT tracking blockchain ledger;
	execute a determination to add a new record for the interaction to the NFT tracking blockchain ledger, wherein the determination is made by a consensus decision between a subset of multiple nodes of a distributed blockchain network associated with the NFT tracking blockchain ledger; and
	publish the new record of the customized wager to the distributed blockchain network when the subset of multiple nodes reaches the consensus decision to add the new record to the NFT tracking blockchain ledger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715